Case 8:15-cv-00011-TPB-CPT Document 157-3 Filed 02/12/20 Page 1 of 1 PagelD 1815

b "Message J

 

a

mu Rulesy Ss Q Bu a "7 “
ie) & fo a ee. 2 we e
ee Reply Reply All Forward } Move (Junk + ' Unread Categorize Follow Up |

cop Re: Your linking to Elsmar in your rant - 20120218 - 20140502/3 (Paris)
Marc Smith

_ Sent: Saturday, May 3, 2014 at 9:40 AM . . . " "
To: chris@oxebridge.com Evidence Exh | bit G
Nope — There is no price for just removing the posts. That would not be ethical on my part. But, as | said — I'll consider selling -

Elsmar to you and you can do what ever you want with it. I'm 64 and about ready to sell. I'm not into ISO and all the standards
any more, and the internet, such as it is today, bores me.

Like | say — I'll consider selling you Elsmar (site and contents). The domain its self is a Brand these days. BTW — Twitter,
Facebook group, Linkedin group, Google+ group would be in the package.

As to the steep price, it has had a number of 100K+ years. If | was going to list it I'd probably start at USS750K and try to get —
550 or 600. If! was younger and still interested and aggressive, I'd rebuild the site and get back in to 100K years again. It has —
the potential.

But — You never know. I'm not even sure why | offered to sell Elsmar to you. Tomorrow you might say you want it and | may
decide | don't want to sell it. It is a steady income stream for me.

So it goes — Being in contact with you again is like watching the 1976-77 Mary Hartman, Mary Hartman series again.

From: Christopher Paris <chris@oxebridge.com>
Organization: Oxebridge Quality Resources International LLC

Reply-To: <chris@oxebridge.com>
Date: Saturday, May 3, 2014 8:24 AM

To: Marc Smith <elsmarmarc@gmail.com>
Subject: Re: Your linking to Elsmar in your rant - 20120218 - 20140502/3 (Paris)

So, | just want to be clear. | can get the negative posts about me removed if | pay you $450,000.

lam not interested in buying the site, but that’s steep. If | don't buy the site, is there another figure you can
throw out that's more reasonable?

 
